DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Authorization for this Examiner’s Amendment was given in a telephone interview with Paul Hunter (Reg. No. 44,787) on 31 August 2022.
This application has been amended as follows:
IN THE CLAIMS
Replace the following claims listed as follows.

Claim 1:    
An apparatus for performing single sign-on mechanism comprising a processor device with programmed instructions to: 
receive at a virtual machine hosted on a hardware device, from a user device and via a network, encrypted credentials for logging on a user associated with the user device to an interactive session on an operating system of the virtual machine wherein the encrypted credentials are stored in the user device encrypted by a symmetric key that is encrypted by a public key,  wherein the user is a non-domain joined instance user that, at least, is not a part of enterprise/organization domain managed by an active directory service;                                  
receive, at the virtual machine, from a backplane server and via the network, encryption keys, wherein the encryption keys are stored in the backplane server; 
decrypt the credentials at the virtual machine; 
send, to an operating system, the decrypted credentials; and 
cause the operating system to log the user on to the virtual machine.

Claim 8:    
A non-transitory computer readable storage medium having instructions stored thereon that, upon execution by a processor device, causes the processor device to perform operations of a single sign-on mechanism comprising: 
receiving at a virtual machine hosted on a hardware device, from a user device and via a network, encrypted credentials for logging on a user associated with the user device to an interactive session on an operating system of the virtual machine wherein the encrypted credentials are stored in the user device encrypted by a symmetric key that is encrypted by a public key, wherein the user is a non-domain joined instance user that, at least, is not a part of enterprise/organization domain managed by an active directory; 
receiving, at the virtual machine, from a backplane server and via the network, encryption keys, wherein the encryption keys are stored in the backplane server; 
decrypting the credentials at the virtual machine; 
sending, to an operating system, the decrypted credentials; and 
causing the operating system to log the user on to the virtual machine.

Claim 15:    
A computer-implemented method for performing single sign-on mechanism comprising: 
receiving at a virtual machine hosted on a hardware device, by a processor device, from a user device, and via a network, encrypted credentials for logging on a user associated with the user device to an interactive session on an operating system of a virtual machine wherein the encrypted credentials are stored in the user device encrypted by a symmetric key that is encrypted by a public key, wherein the user is a non-domain joined instance user that, at least, is not a part of enterprise/organization domain managed by an active directory service; 
receiving, at the virtual machine, from a backplane server and via the network, encryption keys, wherein the encryption keys are stored in the backplane server; 
decrypting, by the processor device, the credentials at the virtual machine; 
sending, by the processor device and to an operating system of the virtual machine, the decrypted credentials; and 
causing, by the processor device, the operating system to log the user on to the virtual machine.




Claim 21:    
A non-transitory computer readable storage medium having instructions stored thereon that, upon execution by a processor device, causes the processor device to perform operations  of a single sign-on mechanism comprising: 
serving as a proxy for a user to logon to an interactive session on an operating system of a virtual machine by: 
receiving, at a virtual machine hosted on a hardware device from a remote computer of the user, via a first communication channel across a network, and using a first command-and-control communication protocol, a symmetric key encrypted by a public key and credentials encrypted by the symmetric key, the credentials for logging on the user to the interactive session on the operating system of the virtual machine, wherein the user is a non-domain joined instance user that, at least, is not a part of enterprise/organization domain managed by an active directory service; 
receiving, from a backplane server, via a second communication channel across the network, and using a second command-and-control communication protocol, a private key corresponding with the public key, wherein the private key is stored in the backplane server;
decrypting the encrypted symmetric key with the private key; 
decrypting the encrypted credentials with the decrypted symmetric key; 
sending, to the operating system, the decrypted credentials; and 
causing the operating system to log the user on to the virtual machine.

Claim 22
The medium of claim 21, wherein a username indicates that the user is not part of the non-domain joined instance 

Claim 23
The medium of claim 22 [[21]], wherein the user does not have an organization name in the username 


Allow Subject Matter

Claims 1 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance:
The above mentioned claims are allowable over prior arts because the CPA (Cited Prior Art) of record fails to teach or render obvious the claimed limitations in combination with the specific added limitations recited in each of the independent claims 1, 8 15 & 21 (& associated dependent claims).

This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e).  Specifically, applicant’s claim amendments and arguments filed on 8/17/2022 and Examiner’s Amendment are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees.  Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.  In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONGBIT CHAI whose telephone number is (571)272-3788.  The examiner can normally be reached on Monday - Friday 9:00am-5:00pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn D. Feild can be reached on 571-272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

           /LONGBIT CHAI/Primary Examiner, Art Unit 2431                                                                                                                                                                                                                 (No. #2327 - 2022)